          Case 20-02006 Document 8 Filed in TXSB on 04/24/20 Page 1 of 17




                IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                        CORPUS CHRISTI DIVISION

In re:                                      §
                                            §                Case No. 19-20497
Hidalgo County Emergency Service            §
Foundation,                                 §
                                            §                Chapter 11
Debtor.                                     §
Hidalgo County Emergency Service            §
Foundation,                                 §
                                            §
Plaintiff.                                  §
                                            §                Adv. No. 20-2006
v.                                          §
                                            §
Jovita Carranza, Administrator,             §
Small Business Administration,              §
                                            §
Defendant.                                  §

          Defendant’s Brief Concerning Temporary Restraining Order
                             (Related to Doc. No. 1)

         The Defendant submits this brief in advance of the April 24, 2020, hearing to

consider the Plaintiff’s request for temporary restraining order.

                                      Summary

         The Defendant requests that the Court deny the Plaintiff’s request for a

temporary restraining order.      Among other reasons, the Plaintiff is unlikely to

succeed on the merits.        Section 525 of the Bankruptcy Code only prohibits

discrimination in the context of “a license, permit, charter, franchise, or other similar

grant.” It does not prohibit a governmental unit from discriminating on the basis of

bankruptcy when choosing whether to guarantee a loan. Moreover, the United States




                                           1
        Case 20-02006 Document 8 Filed in TXSB on 04/24/20 Page 2 of 17




has not waived sovereign immunity for a claim seeking injunctive relief against the

Administrator for allegedly exceeding statutory authority.

                                     Background

The Small Business Administration

      Through the Small Business Act, 15 U.S.C. § 631 et seq., Congress created the

SBA to “aid, counsel, assist, and protect, insofar as is possible, the interests of small-

business concerns,” in order to preserve the system of free competitive enterprise that

is “essential” to the economic well-being and security of the Nation. 15 U.S.C. § 631(a).

To promote that objective, Congress placed the SBA under the management of a

single Administrator, id. § 633(a), (b)(1), who is given “extraordinarily broad powers”

under section 7(a) of the Act, 15 U.S.C. § 636(a), to provide a wide variety of technical,

managerial, and financial assistance to small-business concerns.            See SBA v.

McClellan, 364 U.S. 446, 447 (1960); see generally 15 U.S.C. § 636(a) (describing

numerous varieties of general small-business loans the Administrator is “authorized”

and “empowered” to make); 13 C.F.R. § 120.1. In the performance of these authorized

functions, the Administrator is further empowered to “make such rules and

regulations as [she] deems necessary to carry out the authority vested in [her],” and

in addition to “take any and all actions … [that] [she] determines … are necessary or

desirable in making … loans.” 15 U.S.C. § 634(b)(6), (7).

Section 7(a) Lending

      The section 7(a) loan program is the SBA’s primary program for providing

financial assistance to small businesses. Under the terms of the Small Business Act,



                                            2
       Case 20-02006 Document 8 Filed in TXSB on 04/24/20 Page 3 of 17




SBA financial assistance to a small business under section 7(a) may take the form of

a direct loan, an immediate participation (joint) loan with a lender, or a deferred

participation (guaranteed) loan initiated by a lender but a portion of which the SBA

will purchase from the lender in the event of a borrower default. 13 C.F.R. § 120.2(a);

see Valley Nat’l Bank v. Abdnor, 918 F.2d 128, 129 (10th Cir. 1990); California Pac.

Bank v. SBA, 557 F.2d 218, 219 (9th Cir. 1977). In practice, however, the SBA

ordinarily guarantees loans made by private lenders rather than disbursing funds

directly to borrowers, see United States v. Kimbell Foods, Inc., 440 U.S. 715, 719

(1979), thus “reduc[ing] risk for lenders … mak[ing] it easier for them to access

capital,” and thereby “mak[ing] it easier for small business to get loans.”         See

https://www.sba.gov/funding-programs/loans.

Section 7(a) Loan Underwriting

      Ordinarily, to qualify for an SBA general business loan an applicant must be

an operating business organized for profit that is located in the United States, 13

C.F.R. § 120.100(a)-(c); meet the size standards for a “small” business set forth under

the statute and SBA rules (usually stated in terms of number of employees, or average

annual receipts), see 15 U.S.C. § 632(a)(2); 13 C.F.R. § 120.100(d); 13 C.F.R. Part 121;

and demonstrate that the desired credit is not available elsewhere on reasonable

terms, 15 U.S.C. § 632(h); 13 C.F.R. §§ 120.100(e), 120.101.

      In addition to these requirements, the Small Business Act requires that “[a]ll

loans made under this subsection shall be of such sound value or so secured as

reasonably to assure repayment.” 15 U.S.C. 636(a)(6) (emphasis added). The factors



                                           3
       Case 20-02006 Document 8 Filed in TXSB on 04/24/20 Page 4 of 17




to reasonably assure repayment are described in general terms in 13 C.F.R. § 120.150.

Further factors are described in greater detail on the official application form for 7(a)

loans. See SBA Form 1919, available at https://www.sba.gov/document/sba-form-

1919-borrower-information-form.      Among other considerations, the official form

considers whether the applicant has “ever filed for bankruptcy protection.” Id. By

regulation, requirements listed on this form, and other official SBA forms, comprise

part of the “Loan program requirements.” 13 CFR Sec. 120.10. Application forms are

incorporated into the regulations as part of Loan program requirements defined in

13 C.F.R. Sec. 120.10.

The Coronavirus Aid, Relief, and Economic Stimulus (CARES) Act

      On March 27, 2020, President Trump signed into law the Coronavirus Aid,

Relief, and Economic Stimulus (“CARES”) Act, Pub. L. 116-136, 134 Stat. 281, passed

by Congress to provide an unprecedented package of emergency economic assistance

and other support to help individuals, families, businesses, and health-care providers

cope with the enormous economic and public health crises—unlike any experienced

in the lifetime of the Nation—triggered by the worldwide coronavirus (COVID-19)

pandemic.    See SBA, Interim Final Rule, “Business Loan Program Temporary

Changes; Paycheck Protection Program” (“PPP Interim Final Rule”), Fed. Reg. Vol.

85 No. 73 at 20811.

      Among the numerous measures taken by the CARES Act to address the

COVID-19 crisis, of concern here is the Paycheck Protection Program (“PPP”), CARES

Act. § 1102, enacted to extend relief to small businesses experiencing economic



                                           4
           Case 20-02006 Document 8 Filed in TXSB on 04/24/20 Page 5 of 17




hardship as a result of the public-health measures being taken to minimize the

public’s exposure to the COVID-19 virus.        See PPP Interim Final Rule at 1, 3;

https://www.sba.gov/sites/default/files/2020-04/PPP--IFRN%20FINAL_0.pdf.

Specifically, section 1102(a)(2) of the CARES Act adds a new paragraph (36) to section

7(a) of the Small Business Act, 15 U.S.C. § 636(a)(36), which provides that “[e]xcept

as otherwise provided in this paragraph, the [SBA] may guarantee [PPP] covered

loans”—not make loans directly, however—“under the same terms, conditions, and

processes as a loan made under this subsection,” i.e., section 7(a). 15 U.S.C. §

636(a)(36)(B) (emphasis added).

          The PPP then sets forth in extensive detail the precise ways in which PPP

covered loans differ from other section 7(a) loans. Id. § 636(a)(36)(D)-(R). Among

these differences, the PPP authorizes the SBA to make covered loans to various non-

profit organizations, independent contractors, and self-employed individuals, as well

as to small business concerns, id. § 636(a)(36)(D)(i), (ii); relaxes size limitations to

allow businesses with as many as 500 employees (or more, depending on the industry

in which they operate) to receive assistance, id. § 636(a)(36)(D)(i)(I); and (iii)

selectively waives certain of the SBA’s affiliation rules used to make small business

“size.”

          Except where explicitly altered, the CARES Act leaves the requirements of the

section 7(a) lending program intact, including the requirement that “[a]ll loans made

under this subsection shall be of such sound value or so secured as reasonably to

assure repayment.” 15 U.S.C. § 636(a)(6).



                                            5
        Case 20-02006 Document 8 Filed in TXSB on 04/24/20 Page 6 of 17




Emergency Rulemaking Authority

      The CARES Act authorizes the Administrator of the SBA to issue emergency

regulations without complying with typical notice and comment requirements.

CARES Act § 1114. The Administrator of the SBA issued its PPP Interim Final Rule

on April 3, 2020. The PPP Interim Final Rule notes that lenders need not comply

with case by case underwriting requirements of 13 CFR 120.150. PPP Interim Final

Rule at 20812. Instead, the PPP Interim Final Rule states that lenders will fulfill

underwriting requirements by following certain steps enumerated in the PPP Interim

Final Rule. Id. at 20815. The PPP Interim Final Rule then states that “Each lender’s

underwriting obligation under the PPP is limited to [the enumerated] items above

and reviewing the ’Paycheck Protection Application Form.’” The Paycheck Protection

Application Form itself requires the borrower to certify, among other things, that it

is   “not       presently   involved   in       a   bankruptcy.”       Available   at,

https://www.sba.gov/sites/default/files/2020-04/PPP-Borrower-Application-Form-

Fillable.pdf.

                                        Brief

I.    11 U.S.C. § 106

      Clearly the United States has waived sovereign immunity under 11 U.S.C. §

525. 11 U.S.C. § 106(a)(1). However, the waiver of sovereign immunity is limited so

that “[t]he enforcement of any . . . order, process or judgment against any

governmental unit shall be consistent with appropriate nonbankruptcy law

applicable to such governmental unit . . . .” 11 U.S.C. § 106(a)(4).



                                            6
          Case 20-02006 Document 8 Filed in TXSB on 04/24/20 Page 7 of 17




         Nonbankruptcy law applicable to the SBA specifically prohibits the issuance

of any “attachment, injunction, garnishment, or other similar process” against the

SBA Administrator. 15 U.S.C. § 634(b)(1); Enplanar, Inc. v. Marsh, 11 F.3d 1284,

1290 n. 6 (5th Cir. 1994). Although the Defendant discusses below why the Plaintiff

is unlikely to succeed on the merits of its claims, the United States has not waived

sovereign immunity for a temporary restraining order against the Defendant.

Therefore, regardless of whether the Plaintiff is able to show a likelihood of success,

threat of irreparable injury, a favorable balance of the injuries, and the weight of the

public interest, the Court has no jurisdiction to enter a temporary restraining order

against the Administrator of the SBA.1 11 U.S.C. § 106(a)(4); 15 U.S.C. § 634(b)(1);

see U.S. v. Mel’s Lockers, Inc., 346 F.2d 168 (10th Cir. 1965) (waiver of sovereign

immunity in Bankruptcy Act did not override prohibition on injunctions in 15 U.S.C.

§ 634(b)).2

II.      Plaintiff Not Substantially Likely to Prevail on the Merits

         The Plaintiff alleges that the Defendant discriminated against the Plaintiff in

violation of 11 U.S.C. § 525 and exceeded statutory authority. The Plaintiff is not

likely to prevail on either theory.



1
  “To obtain a preliminary injunction, [movants must] demonstrate (1) a substantial likelihood of success on the merits,
(2) a substantial threat of irreparable injury if the injunction were not granted, (3) that their substantial injury
outweighed the threatened harm to the party whom they sought to enjoin, and (4) that granting the preliminary
injunction would not disserve the public interest.” Planned Parenthood Ass’n of Hidalgo County Texas, Inc. v. Suehs,
692 F.3d 343, 348 (5th Cir. 2012). This brief focuses on the Plaintiff’s likelihood of success on the merits, which is
so minimal as to outweigh the other factors.
2
 See also, e.g., In re Kight, 460 B.R. 555 (Bankr. M.D. Fla. 2011) (compliance with § 106(a)(4) requires
taxpayers to exhaust administrative remedies before seeking damages for discharge violation); In re
Winchester, 191 B.R. 93 (Bankr. N.D. Miss. 1995) (compliance with § 106(a)(4) requires award of
attorneys’ fees against governmental unit to comply with nonbankruptcy law).

                                                           7
       Case 20-02006 Document 8 Filed in TXSB on 04/24/20 Page 8 of 17




      A.      No Violation of 11 U.S.C. § 525

      Section 525(a) of the Bankruptcy Code prohibits a governmental unit from

denying, revoking, suspending, or refusing to renew “a license, permit, charter,

franchise, or other similar grant . . .” on the basis of being or having been a debtor in

bankruptcy.

      By its plain language, the prohibition in 525(a) does not apply to lending or

loan guarantees. Indeed, the only mention of lending in Section 525 is found in

subsection (c), added in 1994 to address government student loan programs. 103 P.L.

394 § 313. Subsection (c) provides: “[a] governmental unit that operates a student

grant or loan program . . . may not deny a grant, loan, loan guarantee, or loan

insurance to a person that is or has been a debtor under this title or . . . under the

Bankruptcy Act . . . ” 28 U.S.C. § 525(c).     “ If Section 525 applied to government

extension of credit or guaranties, Congress would not have needed to amend the law

to include government student loan programs. Further, in amending the law,

Congress could have addressed other government lending programs, but chose only

to address government student lending.

      The Fifth Circuit interprets 11 U.S.C. § 525 narrowly. In re Exquisito Services,

Inc., 823 F.2d 151, 153 (5th Cir. 1987). Under the Fifth Circuit’s reading of the

statute, relief is only appropriate if a court determines both that (a) the action or

inaction by a governmental unit is covered by the statute, and (b) the governmental

unit was motivated primarily by the status or former status as a debtor in

bankruptcy.    Id. (noting narrow application to “situations analogous to those



                                           8
         Case 20-02006 Document 8 Filed in TXSB on 04/24/20 Page 9 of 17




enumerated in the statute” and requirement of “proof that the discrimination was

caused solely by the debtor’s status”). 3

        The debtor in Exquisito participated in an SBA program for non-competitive

bidding on government contracts, and, through that program, the debtor contracted

with the U.S. Air Force to provide food services at Barksdale Air Force Base. 832

F.2d at 152. The contract was for a term of one year with two one-year options.

Exquisito filed bankruptcy during the contract, and the Air Force told Exquisito that

it would not exercise the options due to the bankruptcy. Exquisito then sued alleging

discrimination violating 11 U.S.C. § 525(a).

        The Fifth Circuit examined the SBA program to decide whether it was covered

under 11 U.S.C. § 525(a). The Court concluded that the nature of the program was

to train minority-owned businesses, and based on this conclusion, it considered the

SBA program to be in the nature of a franchise. Because the SBA program was in

the nature of a franchise, the Fifth Circuit concluded that the contractual relationship

was covered under § 525(a), affirming the injunction against the Air Force.

        Hidalgo County Emergency Service Foundation is in a different position. The

Plaintiff does not allege the existence of a pre-bankruptcy contract with the SBA. The

Plaintiff alleges that the SBA is violating 11 U.S.C. § 525(a) by refusing to guarantee

a new loan issued to the Plaintiff by its bank.

        The facts here are more akin to Ayes v. U.S. Dept. of Veterans Affairs, 473 F.3d

104 (4th Cir. 2006). The Ayes plaintiffs sued the VA arguing that it violated 11 U.S.C.


3
  See also F.C.C. v. NextWave Personal Communications Inc., 537 U.S. 293, 302 (2003) (applying “proximate cause”
standard to evaluate governmental unit’s motivation).

                                                       9
        Case 20-02006 Document 8 Filed in TXSB on 04/24/20 Page 10 of 17




§ 525 by “refusing to restore veteran home-loan guaranty entitlements . . . solely

because of their previous discharges in bankruptcy.” Id. At 105. The district court

granted the VA’s motion to dismiss, and the plaintiffs appealed.

       The Fourth Circuit focused exclusively on “the legal question of § 525(a)’s

applicability to the veteran guaranty entitlement”—specifically whether a guaranty

was a “similar grant” under § 525(a). Id. at 108. Deciding that the language of §

525(a) was plain, the Fourth Circuit determined that a “guaranty entitlement bears

no such resemblance to the items listed in § 525(a).” The Fourth Circuit noted that

the enumerated grants in § 525(a) all “implicate[d] ‘government’s role as a gatekeeper

in determining who may pursue certain livelihoods’ . . . and show that Congress

intended § 525(a)’s protections to be limited to situations sufficiently similar to Perez.”

473 F.3d at 109 (quoting Toth v. Mich. State Hous. Dev. Auth., 136 F.3d 477, 480 (6th

Cir. 1998); In re Goldrich, 771 F.2d 28, 30 (2d Cir. 1985)).4 To the contrary:

       A home loan guaranty . . . does not implicate the government’s gate-
       keeping role in determining who may pursue certain livelihoods
       because, unlike the enumerated items in § 525(a), a person can obtain
       a home loan or guaranty from the private sector.

473 F.3d at 109.

       The Sixth Circuit reached a similar result in Toth, 136 F.3d 477. The plaintiff

in that case applied for a home improvement loan through a state agency, but the

state agency denied it due to the plaintiff’s prior bankruptcy. The plaintiff sued under

§ 525(a), the district court granted summary judgment, and the plaintiff appealed.


4See also Perez v. Campbell, 402 U.S. 637 (1971) (prior to codification of 11 U.S.C. § 525, prohibiting
discrimination in issuance of driver’s license on account of bankruptcy).


                                                  10
           Case 20-02006 Document 8 Filed in TXSB on 04/24/20 Page 11 of 17




          The Sixth Circuit engaged in a similar examination to the Fourth Circuit in

Ayes, i.e., whether 11 U.S.C. § 525(a) covered the loan program. Id. at 479. The Sixth

Circuit decided that the items enumerated in § 525(a) were “unrelated to the

extension of credit,” but were instead related to the “government’s role as a

gatekeeper in determining who may pursue certain livelihoods.” Id. at 480. Because

the extension of credit was dissimilar, it was not covered by 11 U.S.C. § 525(a), and

the Sixth Circuit affirmed. See also Watts v. Pennsylvania Hous. Fin. Co., 876 F.2d

1090 (3d Cir. 1989) (mortgage assistance program not covered by § 525(a)); In re

Goldrich, 771 F.2d 28 (2d Cir. 1985) (§ 525(a) did not cover credit decisions).5                 6



          The Plaintiff’s situation is similar to these decisions from other Circuits. The

Plaintiff has submitted an application for credit, and it wants the SBA to guaranty

its loan. The SBA’s decision whether to do so is not a gateway function that would

determine whether the Plaintiff can enter or remain in the ambulance market—it

has entered and currently exists there. The Plaintiff is also free to seek a loan from

a private source—indeed the United States is informed that the Debtor has been

seeking to do that throughout this case. Because the decision to extend a guaranty

is not covered by § 525(a), the Plaintiff is unlikely to succeed in a suit against SBA

under that subsection.


5   Goldrich dealt with student loans, which have since been specifically addressed in 11 U.S.C. § 525(c).

6See also, e.g., In re Jasper, 325 B.R. 50, 55 (Bankr. D. Me. 2005) (revoking credit union privileges on
the basis of filing for bankruptcy did not violate section 525); United States v. Cleasby, 139 B.R. 897,
900 (Bankr. W.D. Wis. 1992)(holding a loan is not a “similar grant” within the meaning of § 525 and
declining to extend § 525 protection to applications for debt restructuring); Lee v. Yuetter, 106 B.R.
588, 592 (Bankr. D. Minn.1989) (declining to extend § 525 protection to applications for debt
restructuring program and analogizing program to extensions of credit), aff’d, 917 F.2d 1104 (8th
Cir.1990).

                                                    11
       Case 20-02006 Document 8 Filed in TXSB on 04/24/20 Page 12 of 17




       B.     Authority under the CARES Act

       The Plaintiff is also unlikely to succeed on its claim that the Defendant

exceeded statutory authority because the United States has not waived sovereign

immunity for that claim in this Court.

       The Plaintiff cites Ulstein Mar., Ltd. v. United States, 833 F.2d 1052, 1075 (1st

Cir. 1987), and Mar v. Kleppe, 520 F.2d 867 (10th Cir. 1975), for the proposition that

the Defendant may be sued for allegedly exceeding authority, cases discussing 15

U.S.C. § 634. However, the Fifth Circuit has “concluded that all injunctive relief

directed at the SBA is absolutely prohibited.” Enplanar, 11 F.3d at 1290 n. 6 (quoting

Ulstein); 15 U.S.C. § 634(b)(1) (“. . . but no attachment, injunction, garnishment, or

other similar process . . . shall be issued against the Administrator or [her] property”).

       The Plaintiff tries to circumvent the prohibition on injunctive relief against the

Defendant by alternatively requesting “a declaration,” but the declaration sought

would be injunctive. The Plaintiff’s requested declaration would compel the SBA to

“remove all references to a loan applicant’s status as being involved in any

bankruptcy” and compel the SBA to “instruct all lending institutions . . . that there

is no exclusion from the [Paycheck Protection Program] loan program on account of

involvement in bankruptcy.” [Doc. No. 1, pp. 8-9]. Regardless of whether the Plaintiff

calls these requests “injunctions” or “declarations,” the Plaintiff asserts claims for

injunctive relief.

       Plaintiff is also unlikely to succeed on its claim that the Defendant exceeded

statutory authority because the claim lacks any merit. Plaintiff argues that the



                                           12
       Case 20-02006 Document 8 Filed in TXSB on 04/24/20 Page 13 of 17




bankruptcy exclusion must be unlawful because it is not specifically mentioned in the

CARES Act. 7 But this is far from sufficient. The Court instead “must apply Chevron

deference when considering questions implicating the agency’s construction of the

statute it administers.” Koesoemadinata v. McAleenan, 2019 WL 4418223, at *2,

Case No. 4:19-cv-1921 (S.D. Tex. 2019) (citations omitted). In applying Chevron, the

court must first determine whether “Congress has directly spoken to the precise

question at issue” and, if not, the court must determine “whether the agency’s

interpretation is based on a permissible construction of the statute.” Id. (quoting

Chevron, 467 U.S. at 842-43). “If Congress has explicitly left a gap for the agency to

fill, there is an express delegation of authority to the agency to elucidate a specific

provision of the statute by regulation.” Id. (quoting Chevron, 467 U.S. at 843-44); see

Baptist Memorial Hosp. - Golden Triangle, Inc. v. Azar, 2020 WL 1907770, at *2 (5th

Cir. 2020) (“if ‘the statute is silent or ambiguous with respect to the specific issue,’ we

must defer to the agency’s interpretation so long as it ‘is based on a permissible

construction of the statute.’”) (quoting Chevron, 467 U.S. at 843). “These regulations

are ‘given controlling weight unless they are arbitrary, capricious, or manifestly

contrary to the statute.’” Id. (quoting Chevron, 467 U.S. at 844). “If the delegation is

implicit rather than explicit, ‘a court may not substitute its own construction of a

statutory provision for a reasonable interpretation made by the administrator of an

agency.’” Id. (quoting Chevron, 467 U.S. at 844).




7The PPP Application Form includes other limitations not specifically addressed in the CARES Act.
For instance, the PPP excludes entities that have been debarred from federal programs.

                                               13
       Case 20-02006 Document 8 Filed in TXSB on 04/24/20 Page 14 of 17




      The SBA was delegated broad authority to implement its lending programs –

the bankruptcy exclusion falls within this authority. The SBA Administrator is

explicitly empowered to “make such rules and regulations as [she] deems necessary

to carry out the authority vested in [her],” and in addition to “take any and all actions

… [that] [she] determines … are necessary or desirable in making … loans.” 15 U.S.C.

§ 634(b)(6), (7). The CARES Act did not limit this authority. Rather it expanded it,

by giving the Administrator authority to issue new regulations and rules to

implement the PPP without complying with typical notice and comment

requirements. CARES Act § 1114.

      Excluding entities in active bankruptcy from the PPP falls within the SBA’s

broad authority to implement its lending program. First, nothing in the CARES Act

prohibits the bankruptcy exclusion. The CARES Act instead left intact the existing

requirement that loans “be of such sound value or so secured as reasonably to assure

repayment.” 15 U.S.C. 636(a)(6). The Administrator has discretion to implement

that general requirement.

      Prior to the PPP, the SBA allowed lenders to consider bankruptcy status in

their case-by-case underwriting. See 13 C.F.R. 120.150; Form 1919. To meet the

urgent need for funding, the SBA “streamlin[ed] the requirements of the regular 7(a)

loan program.” See PPP Interim Final Rule at 5. Under the PPP, lenders are required

only to “review[] the Paycheck Protection Application Form,” among certain other

enumerated items. The Paycheck Protection Application Form, with its bankruptcy




                                           14
       Case 20-02006 Document 8 Filed in TXSB on 04/24/20 Page 15 of 17




exclusion, is thus explicitly incorporated in the PPP Interim Final Rule. And the

Administrator had broad and explicit authority to issue that rule.

III.   Scope of Injunction

       In the event the Court enters an injunction, the Defendant requests that the

injunction be limited to this Plaintiff. Both the nationwide injunction requested by

the Plaintiff and the District-wide injunction contemplated by this Court would be

overly-broad.

       The relief entered by a court must be “tailored to redress the plaintiff’s

particular injury.” Gill v. Whitford, 138 S.Ct. 1916. This includes injunctions, which

“should be no more burdensome to the defendant than necessary to provide complete

relief to the plaintiffs.” Madsen v. Women’s Health Center, Inc., 512 U.S. 753 (1994)

(quoting Califano v. Yamasaki, 442 U.S. 682, 702 (1979)) (emphasis added); see

Trump v. Hawaii, 138 S. Ct. 2392, 2429 (2018) (Thomas, J., concurring) (nationwide

injunctions “are legally and historically dubious”); DHS v. New York, 140 S.Ct. 599

(Gorsuch, J., concurring) (criticizing entry of relief in excess of the case before the

trial court). The need to narrowly tailor relief is even more paramount when at the

temporary restraining order or preliminary injunction phase, tools designed to

“preserve the relative positions of the parties” until final judgment. Univ. of Tex. v.

Camenisch, 451 U.S. 390, 395 (1981) (emphasis added).

       The Defendant asserts that even an injunction limited to the Southern District

of Texas is too broad. The Plaintiff has brought suit, and although the Defendant

disputes that the Plaintiff is entitled to relief, if the Plaintiff is, any relief should be



                                            15
        Case 20-02006 Document 8 Filed in TXSB on 04/24/20 Page 16 of 17




limited to the Plaintiff. That is all that is necessary to preserve the relative positions

between the parties, and, because any injunction extending beyond the Plaintiff does

nothing to redress any injury by the Plaintiff, the Plaintiff lacks standing to request

more.    See Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992) (requiring

requested relief to be likely to redress alleged injury to show standing).

IV.     Public Policy

        The Defendant disputes that the Plaintiff can show that the balance of public

policy considerations weigh in favor of granting the requested temporary restraining

order. The SBA and the public have an interest in expeditious administration of the

Paycheck Protection Program, and traditional underwriting requirements would

potentially delay it. The prohibition on lending to companies in bankruptcy allows

the Program to continue with shorter-than-normal due diligence periods.

        Accordingly, the Defendant requests that the Court deny entry of the

temporary restraining order requested by the Plaintiff.

        Dated: April 24, 2020.
                                                Respectfully submitted,

                                                RYAN K. PATRICK,
                                                United States Attorney

                                         By:     s/ Richard A. Kincheloe
                                                Richard A. Kincheloe
                                                Assistant United States Attorney
                                                Attorney-in-Charge
                                                United States Attorney’s Office
                                                Southern District of Texas
                                                Texas Bar No. 24068107
                                                S.D. Tex. ID No. 1132346
                                                1000 Louisiana St., Suite 2300
                                                Houston, Texas 77002

                                           16
      Case 20-02006 Document 8 Filed in TXSB on 04/24/20 Page 17 of 17




                                            Telephone: (713) 567-9422
                                            Facsimile: (713) 718-3033
                                            Email: Richard.Kincheloe@usdoj.gov
                                            Attorney for the Defendant




                             Certificate of Service

       The undersigned certifies that he served the foregoing Brief on the parties
receiving ECF notice in this case on April 24, 2020, through the Court’s ECF
notification system.

                                            s/ Richard A. Kincheloe
                                            Richard A. Kincheloe
                                            Assistant United States Attorney




                                       17
